DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the capacitive single-turn sensor unit, the first single-turn sensor element, and the stationary second single-turn sensor element (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehnert et al. (US 8,283,914).

Regarding claim 9, Mehnert et al. discloses a rotation angle measurement system (see Fig. 7) for detecting a rotation of a shaft (element 45, Fig. 7), the rotational angle measurement system comprising: a rotor unit (elements 2, 3, 5, Fig. 7) which is connected to the shaft so as to rotate therewith (see col. 5, lines 48-57), the rotor unit being configured to radially surround the shaft and comprising at least one sensor 
Regarding claim 10, Mehnert et al. discloses a rotation angle measurement system, wherein the Wiegand sensor and the at least one Hall sensor are arranged on the separate sensor unit circuit board spaced laterally apart from each other (see Fig. 7). 
Regarding claim 11, Mehnert et al. discloses a rotation angle measurement system, wherein, the separate sensor unit circuit board comprises a first axial side (see annotated Fig. 7 below) and a second axial side (see annotated Fig. 7 below) which is arranged opposite to the first axial side, and the Wiegand sensor is arranged on the first axial side of the separate sensor unit circuit board and the at least one Hall sensor is arranged on the second axial side of the separate sensor unit circuit board (see Fig. 7). 
Regarding claim 14, Mehnert et al. discloses a rotation angle measurement system, wherein the rotor unit further comprises four sensor magnets which are uniformly distributed along a circumference of the rotor unit (see Fig. 6). 
.


    PNG
    media_image1.png
    426
    734
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehnert et al. (US 8,283,914) in view of Onaka et al. (US 2019/0077256).


Regarding claim 13, Mehnert et al. discloses a rotation angle measurement system, wherein, the integrated circuit is arranged on the second axial side of the separate sensor unit circuit board (see Fig. 7), and the stationary stator unit comprises a recess (see annotated Fig. 7 above) on an axial side facing away from the rotor unit in which the integrated circuit is at least partially arranged (see Fig. 7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mehnert et al. (US 8,283,914) in view of Mehnert et al. (US 8,655,615).

Regarding claim 16, although Mehnert et al. (‘914) does not appear to disclose a capacitive single-turn sensor, Mehnert et al. (‘615) shows that this feature is well known in the art. Mehnert et al. (‘615) discloses a rotation angle measurement system (see Fig. 6) comprising: a capacitive single-turn sensor unit which is configured to detect partial rotations of the shaft (see col. 2, lines 39-40 and claim 10). The examiner takes official notice of the fact that a capacitive single-turn sensor unit comprising a first single-turn .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehnert et al. (US 2013/0200883; US 8,766,625; US 2016/0033305) disclose a magnetic field sensor for a position detection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852  

3/7/2022